MB. JUSTICE HOLLOWAY
delivered the opinion of the court.
This is an action to foreclose a mortgage. The defense relied upon is payment. The trial court entered a judgment dismissing the complaint, and plaintiff appealed.
Aside from the exceptions hereafter noted, there is not any conflict in the evidence, and the facts surrounding the transaction are not complicated. In January, 1912, Ralph W. Soule made application to B. A. Cumming for a loan, and on February 1 following, Soule and his wife executed their promissory note for $1,200, due five years after date, with interest at seven per cent per annum, payable annually. Each of the five interest payments was represented by a coupon attached to the note. To secure the payment of principal and interest Soule and wife gave a mortgage upon 120 acres of land in Fergus county, and later sold the land to Bertha Y. Gilpatrick, hereinafter referred to as the defendant, who assumed and agreed to pay the debt. At the time the application was made Soule did not know from whom the loan was to be obtained, and when the papers were presented to him for execution he ascertained for the first time that the Security State Bank of Waldorf, Minnesota, was the named payee and mortgagee. On February 4 Cumming transmitted the papers to M. S. Fisch, of Austin, Minnesota, and in the letter of transmission said: "I am inclosing herewith the following papers in connection with my real estate loan to Ralph W. Soule and wife * * * for $1,200 and have drawn on you through the First National Bank, Austin, for the amount of same, and have also drawn up the papers payable to the Security State Bank, Waldorf, Minn., as requested by you. * * * I am also inclosing my check for $30 payable to your order, being your commission at one-half *305of one per cent * * * I expect to send you a $1,000 loan next Monday. * * * This is an A No. 1 loan as it is good security, and then it is a good party.”
The note and each coupon recites that it is payable at the office of B. A. Cumming, Lewistown, Montana. When the first installment of interest became due, Cumming notified Soule, who paid the amount thereof to Cumming, and received from him the corresponding coupon. When the second installment became due, Cumming gave notice, and Mrs. Gilpatrick, who had then become the owner of the land, sent to Cumming a check for the amount and thereafter received from him the coupon marked “Paid Mar. 16, 1914, Security State Bank, Waldorf, Minn.” When the third interest payment became due, and Cumming had given notice, Mrs. Gilpatrick sent to him a cheek for the amount, and in due course received the coupon, which bears the indorsement: “Pay to the order of B. A. Cumming without recourse, Security State Bank, Waldorf, Minn. W. A. Pofahl, Cashier.” When the fourth interest payment became due, Cumming gave notice, and Mrs. Gilpatrick sent a check for the amount but did not receive the coupon, and finally, when the debt matured on February 1, 1917, upon notice from Cumming, Mrs. Gilpatrick sent to him a check for the principal and last interest installment but did not receive the note, coupon or a satisfaction of the mortgage. Cumming transmitted the first three interest payments to the bank, but the last two installments of interest and the principal sum he converted to his own use, to employ no harsher term.
The only question presented is, Does the evidence justify the  finding that Cumming was the agent of the bank to receive payment of principal and interest? Upon the trial Cumming testified: “Well, as 1 remember it, those coupons were not sent to me for collection.” Pofahl, the cashier of the bank, testified that he did not send any of the coupons to Cumming until the bank had received the money therefor. On the other hand, *306Soule testified that when he paid the first interest installment he received the corresponding coupon from Cumming; and, though Pofahl testified in the case in chief and in rebuttal, he did not offer any explanation of the indorsement which he had made on the third coupon. Fiseh was the president of the plaintiff bank, though he did not live in Waldorf where the bank conducted its business. Cumming formerly lived in Minnesota, where he was engaged in the banking business, and was well known to the officers of the plaintiff bank. Though the bank corresponded with Cumming concerning this loan, it never had any correspondence with Soule or Mrs. Gilpatrick.. After the maturity of the principal, the bank wrote to Cumming concerning the loan, and in reply received from him a letter containing false and evasive statements. It also received from Cumming his personal note, and thereupon indorsed the principal note herein “Int. paid to Feb. 15, 1918.” The Soule loan was the only one procured by Cumming in which the bank was interested, and, so far as disclosed by the record, Soule did not pay Cumming anything for securing this loan. It is alleged in the complaint and admitted upon the trial that the bank paid $3 for an abstract of title which it procured.
So far as the conflicting testimony is concerned, we are satisfied that the court did not err in resolving the conflicts in favor of the defendant.
We enter upon our investigation indulging the presumption  that the judgment herein is correct, and in aid of that presumption every legitimate inference will be drawn from the evidence. From the record the following facts are fairly dedueible: (1) The loan was made by the bank through Fiseh and Cumming, long-time acquaintances, who acted in concert and who divided the commission 'between themselves. (2) The papers were prepared by Cumming under the directions of Fiseh. (3) Soule did not know from whom the loan was to be procured until the papers were executed. (4) The money *307was obtained by a draft made by Cumming on Fiscb. (5) The principal and interest were payable at the office of Cumming in Lewistown. (6) The bank paid the expense of procuring the abstract, and Soule did not pay Cumming anything for procuring the loan. (7) The several payments were made to Cumming, the first three of which were transmitted to and received by the bank. (8) "When the first and third installments became due, Cumming.had the corresponding coupons in his possession and delivered them. (9) The indorsement upon the third coupon authorized payment to be made to Cumming. (10), The bank had no knowledge of and no concern about the payor. (11) The bank never demanded payment of the principal or interest from Soule or Mrs. Gilpatrick, though the principal was long past due, if it had not been paid. (12) The bank availed itself of the services of Cumming in placing the loan and in collecting the first three installments, and apparently looked to him to collect the other installments and the principal. (13) After the maturity of the principal debt, upon receipt of the personal note of Cumming, the bank indicated by its indorsement upon the note that the interest had been paid to February 15, 1918. (14) The bank did not have any correspondence with Soule or Gilpatrick; its only correspondence concerning the loan was with Cumming. (15) The action to foreclose was not commenced until more than five years after the maturity of the debt.
Considered collectively, we think the foregoing circumstances sufficient to -justify the conclusion that Cumming was the agent of the bank throughout the entire transaction. The fact that the note and coupons were payable at the office of Cumming,  and the further fact that Cumming did not have in his possession the fourth coupon or the note and the last coupon when they respectively became due, militate against our conclusion; but, after all, these are but circumstances'to be considered in determining the question of agency (Phoenix Ins. *308Co. v. Walter, 51 Neb. 182, 70 N. W. 938), and in our judgment the full force to be given to them is overcome by the other facts disclosed.
In 2 C. J. 446-448, it is said: “In the negotiation of loans it is often difficult to determine whether an intermediatory is the agent of the borrower or of the lender. Each case must be decided upon its own particular circumstances, and, although certain facts have been held to constitute the intermediary the agent of the borrower, or lender, as the case may be, these facts are not necessarily conclusive on the question of agency, and will not preclude the alleged principal from showing that the intermediary was actually acting as the agent of the other party, or as the agent of each, but for different purposes. * # * If a money lender employs the intermediary to negotiate loans, to examine the title to property offered as security, to see that the property is discharged from prior encumbrances, to prepare the papers and see to the execution thereof, to pay over the money to the borrower, or to perform other services in regard to the loan, these facts, taken collectively, or in various lesser combinations, justify an inference that the intermediary is the agent of the lender. If the lender pays the intermediary’s commission, it tends to establish an agency in the lender’s behalf, and, if the service is performed at the request and by the direction of the lender, presumptively the agent is his agent. ’ ’
Although we have not found any decided cases directly in point, the following authorities in principal sustain our conclusion: Colwell v. Grandin Investment Co., 64 Mont. 518, 210 Pac. 765; Mortgage Co. v. Gillam, 49 S. C. 345, 26 S. E. 990, 29 S. E. 203; Jensen v. Lewis Investment Co., 39 Neb. 371, 58 N. W. 100; Harrison National Bank v. Austin, 65 Neb. 632, 101 Am. St. Rep. 639, 59 L. R. A. 294, 91 N. W. 540; Matteson v. Blackmer, 46 Mich. 393, 9 N. W. 445; Mc*309Lean v. Ficke, 94 Iowa, 283, 62 N. W. 753; Stockton v. Watson, 101 Fed. 490, 42 C. C. A. 211.
The judgment is affirmed.

Affirmed.

Mr. Chief Justice Callaway and Associate Justices Cooper, Galen and Stark concur.